department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b name c age range d number x dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of your program is to award scholarships to current or former b refugee or immigrant clients or members of their family to attend an accredited educational_institution including private high schools colleges universities and vocational training schools b is a charitable_organization whose mission is to contribute to the well-being of letter catalog number 58263t the local community by creating and implementing programs that help those born outside the united_states to be eligible an applicant must e e e be acurrent or former b refugee or immigrant client or a member of such family be in the range of c years old as of the date of their application be enrolled at an eligible school you will publicize the availability of your scholarships on b’s website as well as throughout prominent places in b’s facility pertinent information including the availability of the awards the application procedures and applicable deadlines will also be provided to b’s employees volunteers interns and board members applicants must submit an application with required attachments including financial information transcripts and an essay discussing their goals and future aspirations currently no more than d grants per year for an amount not to exceed x dollars will be awarded but this may increase as your funding increases the scholarships are nonrenewable and will not be extended members of b’s staff and officers will evaluate and select the recipients based on financial need academic merit and a written essay relatives of members of the selection committee are not eligible for scholarships once the recipient is notified they must provide you proof of enrollment to an eligible school upon receipt of such proof of enrollment the scholarship check will be made payable to the school for the benefit of the recipient schools are to apply the funds for the credit of the individual provided the individual is in good standing with the school no other follow-up reporting is required either by the school or the individual you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 letter catalog number 58263t the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records the effective date of this ruling is date if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter cataiog number 58263t
